


110 HCON 161 IH: Commemorating the 40th Anniversary of Dr.

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 161
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Ms. Lee (for herself,
			 Mr. Stark,
			 Mr. Meek of Florida,
			 Mr. Ellison,
			 Mr. Lewis of Georgia,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Grijalva,
			 Mr. Payne,
			 Ms. Corrine Brown of Florida,
			 Mr. Conyers,
			 Mr. Butterfield,
			 Mr. Honda,
			 Ms. Kilpatrick,
			 Mr. Serrano,
			 Ms. Jackson-Lee of Texas,
			 Mr. McDermott,
			 Mr. Nadler,
			 Mr. Rangel,
			 Mr. Cohen,
			 Ms. Schakowsky,
			 Mr. Kucinich,
			 Mr. Baca, Mr. Scott of Virginia,
			 Mr. Towns,
			 Ms. Woolsey,
			 Mr. Hastings of Florida, and
			 Mr. Watt) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Commemorating the 40th Anniversary of Dr.
		  King’s Launching of the Poor People’s Campaign and Organization of the Poor
		  People’s Army.
	
	
		Whereas Dr. Martin Luther King, Jr. raised the possibility
			 of a poor people’s alliance as early as 1964;
		Whereas Dr. King advocated such an alliance in his book
			 entitled Where Do We Go From Here? Chaos or Community published in January,
			 1967, and often spoke of the need to confront the class and racial basis of
			 economic discrimination;
		Whereas America was at war and very polarized during the
			 summer of 1967 and racked by social and economic injustice and civil
			 strife;
		Whereas Dr. King sought to overcome widespread national
			 despair during 1967 and called for transmuting the deep rage of the
			 ghetto into a constructive and creative force;
		Whereas in the middle of August, 1967, Dr. King first
			 revealed his new organizing vision to his aides in the Southern Christian
			 Leadership Conference (SCLC) for a nonviolent campaign of mass civil
			 disobedience in the national capital itself to dramatize the need for jobs and
			 economic advancement for the poor;
		Whereas Dr. King planned to bring thousands of unemployed
			 Americans to Washington, DC, to camp out in front of government buildings for
			 an extended period like the Bonus Marchers of 1932 in order to cripple
			 the operations of an oppressive society until it listened at last to
			 the cries of its poor;
		Whereas in mid-November, 1967, at an SCLC retreat, Dr.
			 King informed his closest advisors that we are going to take this
			 movement and we are going to reach out to the poor people in all directions in
			 this country. We’re going into the Southwest after the Indians, into the West
			 after the Chicanos, into Appalachia after the poor whites, and into the
			 ghettoes after Negroes and Puerto Ricans. And we’re going to bring them
			 together and enlarge this campaign into something bigger than just a
			 civil-rights movement for Negroes;
		Whereas he traveled nationwide throughout the fall of 1967
			 to raise funds for the poor people’s campaign, which he called his last
			 and greatest dream;
		Whereas Dr. King held a national news conference at
			 Ebenezer Baptist Church in Atlanta on December 4th, 1967 to unveil this new
			 campaign, remind the press that the government does not move to correct
			 the problems involving race until it is confronted directly and
			 dramatically, detail the SCLC’s plan to recruit 3,000 poor people from
			 five rural areas and ten major cities, train them for three months in the
			 techniques of nonviolence, and then bring them to Washington, DC to disrupt
			 government operations until America responded to the needs of her poor;
		Whereas J. Edgar Hoover and other top-ranking FBI
			 officials actively sought to sabotage the poor people’s campaign, using 44
			 field officers to stir up public indignation against it and for the first time
			 specifically targeted Dr. King in the FBI’s COINTELPRO activities against
			 black nationalist hate groups;
		Whereas the announcement of the poor people’s campaign
			 markedly increased assassination threats against Dr. King and precipitated the
			 issuance of what has now been documented as specific contracts upon his
			 life;
		Whereas SCLC leaders officially approved the poor people’s
			 campaign in January, 1968;
		Whereas in January, 1968, Bernard Lafayette was named to
			 direct the poor people’s campaign and forty veteran SCLC field workers were
			 dispatched to selected rural areas in the South and to Baltimore, Philadelphia,
			 Newark, New York, Boston, Cleveland, Detroit, and other riot-plagued cities to
			 start recruiting volunteers to establish a poor people’s tent
			 city in Washington, DC;
		Whereas several thousand poor people in the first phase of
			 the campaign were supposed to march into Washington, DC as a poor people’s army
			 in late April, 1968, and encamp in a plainly visible shantytown;
		Whereas the poor people’s campaign was designed to
			 mobilize the nation to mount a full-scale, nonviolent assault on poverty
			 through at least three months of unrelenting pressure on Congress for action
			 during the summer of 1968 and spotlighting for the entire nation the paradox of
			 poverty amid plenty and the miserable realities of America’s
			 poor;
		Whereas Dr. King described the purpose of the poor
			 people’s campaign to be to dramatize the gulf between promise and
			 fulfillment, to call attention to the gap between the dream and the realities,
			 to make the invisible visible;
		Whereas Dr. King was murdered on April 4, 1968, while in
			 Memphis marching in support of striking sanitation workers, thus depriving the
			 poor people’s campaign its principal organizer and felling the drum major of
			 the poor people’s army before it could march to our Nation’s Capital;
		Whereas 40 years later, 1 in 8 Americans now lives in
			 poverty;
		Whereas poverty in America now is far higher than in many
			 other developed nations, as evidenced by the fact that the United States ranks
			 24th among 25 countries when measuring the share of the population below 50
			 percent of median income; and
		Whereas inequality has reached record highs in America,
			 wherein one percent of Americans in 2005 had the largest share of the nation’s
			 income (19 percent) since 1929 and, at the same time, 20 percent of Americans
			 have only 3.4 percent of the Nation’s income: Now, therefore, be it
		
	
		That—
			(1)the President and
			 Congress should reaffirm the Federal commitment to eradicate poverty in America
			 as a leading national priority; and
			(2)the President and
			 Congress should establish immediately a national goal of cutting poverty in
			 half in the next 10 years and adopt a national strategy to reach that
			 goal.
			
